*621MEMORANDUM **
Andre Da Costa appeals from his 18-month sentence imposed after his guilty-plea conviction for conspiracy to smuggle and transport illegal aliens, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(D, 1324(a)(1)(A)(ii), and 1324(a)(1)(A)(v)(I).
Because Da Costa has been released from custody and is not on supervised release, we dismiss his appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.